EX-10 2 cfnb8kex107q408.htm EXHIBIT 10.7 Exhibit 10.7 April 7, 2008
[banklogo.gif]

AMENDMENT NO. 2 TO LOAN AGREEMENT

          This Amendment No. 2 (the "Amendment") dated as of April 7, 2008, is
among Bank of America, N.A. (the "Bank"), California First Leasing Corporation
("Borrower 1") and Amplicon, Inc. ("Borrower 2") (Borrower 1 and Borrower 2 are
sometimes referred to collectively as the "Borrowers" and individually as the
"Borrower").


RECITALS

> A. The Bank and the Borrowers entered into a certain Loan Agreement dated as
> of January 20, 2006 (together with any previous amendments, the "Agreement").
> 
> B. The Bank and the Borrowers desire to amend the Agreement.

 AGREEMENT

> 1. Definitions. Capitalized terms used but not defined in this Amendment shall
> have the meaning given to them in the Agreement.
> 
> 2. Amendments. The Agreement is hereby amended as follows:
> 
> > 2.1 In the paragraph number 1.2, entitled "Availability Period," the first
> > sentence is hereby amended to read in its entirety as follows:
> > 
> > > "The line of credit is available between the date of this Agreement and
> > > March 31, 2009, or such earlier date as the availability may terminate as
> > > provided in this Agreement (the "Facility No. 1 Expiration Date")."
> > 
> > 2.2 Paragraph number 7.4 is hereby amended to read in its entirety as
> > follows:
> > 
> > > "7.4 Profitability. To maintain on a consolidated basis a positive net
> > > income before interest expense from inter-company notes payable, taxes and
> > > extraordinary items of at least Eight Million and 00/100 Dollars
> > > ($8,000,000.00). This positive net income will be calculated at the end of
> > > each fiscal quarter, using the results of that quarter and each of the 3
> > > immediately preceding quarters."
> 
> 3. Representations and Warranties. When the Borrowers sign this Amendment,
> each of the Borrower represents and warrants to the Bank that: (a) there is no
> event which is, or with notice or lapse of time or both would be, a default
> under the Agreement except those events, if any, that have been disclosed in
> writing to the Bank or waived in writing by the Bank, (b) the representations
> and warranties in the Agreement are true as of the date of this Amendment as
> if made on the date of this Amendment, (c) this Amendment does not conflict
> with any law, agreement, or obligation by which any Borrower is bound, and (d)
> if the Borrower is a business entity or a trust, this Amendment is within each
> Borrower's powers, has been duly authorized, and does not conflict with any of
> the Borrower's organizational papers.
> 
> 
> 1
> 
> --------------------------------------------------------------------------------
> 
> 
>  
> 
> 
> 4. Effect of Amendment. Except as provided in this Amendment, all of the terms
> and conditions of the Agreement shall remain in full force and effect.
> 
> 5. Counterparts. This Amendment may be executed in counterparts, each of which
> when so executed shall be deemed an original, but all such counterparts
> together shall constitute but one and the same instrument.
> 
> 6. FINAL AGREEMENT. BY SIGNING THIS DOCUMENT EACH PARTY REPRESENTS AND AGREES
> THAT: (A) THIS DOCUMENT REPRESENTS THE FINAL AGREEMENT BETWEEN PARTIES WITH
> RESPECT TO THE SUBJECT MATTER HEREOF, (B) THIS DOCUMENT SUPERSEDES ANY
> COMMITMENT LETTER, TERM SHEET OR OTHER WRITTEN OUTLINE OF TERMS AND CONDITIONS
> RELATING TO THE SUBJECT MATTER HEREOF, UNLESS SUCH COMMITMENT LETTER, TERM
> SHEET OR OTHER WRITTEN OUTLINE OF TERMS AND CONDITIONS EXPRESSLY PROVIDES TO
> THE CONTRARY, (C) THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES,
> AND (D) THIS DOCUMENT MAY NOT BE CONTRADICTED BY EVIDENCE OF ANY PRIOR,
> CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OR UNDERSTANDINGS OF THE
> PARTIES.
> 
> This Amendment is executed as of the date stated at the beginning of this
> Amendment.





 



BANK:

Bank of America, N.A.



By: Paul Wong /s/
Name: Paul Wong
Title:   Document Administrator II

 



BORROWER(S):

California First Leasing Corporation



By: S. Leslie Jewett /s/
Name: S. Leslie Jewett
Title:   Chief Financial Officer



 



Amplicon, Inc.



By: S. Leslie Jewett /s/ 
Name: S. Leslie Jewett
Title:   Chief Financial Officer



 

> >  